Citation Nr: 0410755	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for cervical discectomy, with 
history of avulsion injury, left spinal paralysis, trapezius 
muscle and serratus (muscle group 1) (formerly DC 8211), currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to January 
1976.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


REMAND

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising that portion of the 
Musculoskeletal System that addresses disabilities of the spine.  
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51454-
51458 (2003) (to be codified at 38 C.F.R. Part 4).  The effective 
date of this amendment is September 26, 2003.  Furthermore, the 
rating criteria under Diagnostic Code 5293 changed effective 
September 23, 2002.  In this regard, the Board notes that the 
veteran was informed of the new rating criteria for intervertebral 
disc syndrome in the June 2003 supplemental statement of the case.  
He has not been informed of the new spine rating criteria.  

The RO has not considered the application of the new spine rating 
criteria that went into effect in September 2003, and must do so 
prior to any further adjudication by the Board.  Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a claimant 
will be prejudiced by addressing a question that has not been 
addressed by the RO).  The Board is also of the opinion that the 
veteran should be afforded VA examinations under a protocol 
consistent with the new criteria.  

In this regard, the most recent VA examination took place in May 
2001, nearly three years ago.  In the examination report, the 
examiner stated that there were no medical records available to 
him at the time of the evaluation.  Additionally, the examiner 
concluded by stating that if further information was needed for 
rating purposes it would need to come from a neurologist.    

In evaluating musculoskeletal disabilities, the Board must assess 
functional impairment and determine the extent to which a service-
connected disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2003).  Ratings based on limitation 
of motion do not subsume the various rating factors in 38 C.F.R. 
§§ 4.40 and 4.45, which include pain, more motion than normal, 
less motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration of a 
higher rating based on a greater limitation of motion due to pain 
on use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206- 08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated use 
of the joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2003).  A little 
used part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of the 
skin, absence or normal callosity or the like.  Id.  The guidance 
provided by the Court in DeLuca must be followed in adjudicating 
the veteran's increased rating claim for his cervical spine 
disability.

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO should review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  The RO should also ensure 
compliance with VA's obligations under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the veteran provide any evidence in 
his possession that pertain to his claim.  Further, he should be 
requested to identify all sources of recent medical treatment 
received for his cervical spine disability, and to furnish signed 
authorizations for release to the VA of private medical records in 
connection with each non-VA source identified.  Copies of the 
medical records from all sources, including VA records, (not 
already in the claims folder) should then be requested.  All 
records obtained should be added to the claims folder.  If 
requests for any private treatment records are not successful, the 
RO should inform the veteran of the non-response so that he will 
have an opportunity to obtain and submit the records himself, in 
keeping with his responsibility to submit evidence in support of 
his claim.  38 C.F.R. § 3.159 (2003).

3.  The RO should then schedule the veteran for VA orthopedic and 
neurological examinations in order to ascertain the nature and 
severity of his service-connected cervical spine disability.  The 
veteran should be informed that a failure to report for the 
examinations may result in an adverse action against his claim.  
See 38 C.F.R. § 3.655 (2003).  The examiners should perform any 
tests or studies deemed necessary for an accurate assessment, 
including x-ray films.  All signs and symptoms of his cervical 
spine disability should be described in detail, including any 
signs and symptoms present that would be necessary for rating 
intervertebral disc syndrome under the old and new rating 
criteria.  Furthermore, in addition to addressing range of motion, 
the examiner is requested to specifically address the extent, if 
any, of functional loss due to pain, incoordination, weakness, 
pain on flare-ups and fatigability with use.  If feasible such 
findings should be portrayed in terms of degrees of additional 
loss of motion.  

The neurologist should be requested to report all chronic 
neurologic manifestations of the veteran's service-connected 
cervical spine disability, to include specifying any and all 
neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body 
part dysfunction, etc.) with reference to the nerve(s) affected.  
This should include whether the veteran now suffers from complete 
or incomplete paralysis of any nerves.
  
Additionally, the doctors should discuss the total duration of any 
incapacitating episodes (number of days) in the past twelve (12) 
months, as well as comment on any related chronic orthopedic or 
neurological manifestations.  An incapacitating episode is defined 
as a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician.  
Chronic orthopedic and neurological manifestations are defined as 
orthopedic and neurological manifestations and symptoms resulting 
from intervertebral disc syndrome that are present constantly, or 
nearly so.  Comments should also be provided as to whether the 
veteran experiences symptoms compatible with severe, recurring 
attacks, with intermittent relief or pronounced intervertebral 
disc syndrome compatible with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  The claims folder 
and a copy of this remand must be made available to the examiners 
prior to the examination for review.  Such review should be 
indicated on the examination report.        


4.  Thereafter, the RO should readjudicate the claim on appeal 
with consideration being given to both the new and old criteria 
for the spine, to include the old and new criteria for evaluating 
intervertebral disc syndrome.  If the benefit sought on appeal 
remains denied, the veteran and his representative should be 
provided a Supplemental Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and discussion of 
all pertinent regulations.  An appropriate period of time should 
be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





